Third Quarter 2010 Earnings Call & Webcast November 12, 2010 Opening Comments 3 •Business Highlights - Roland Smith –Third quarter 2010 highlights –Third quarter brand updates •Financial Overview - Steve Hare –Third quarter consolidated financial overview –Stock repurchases and dividends –2010 financial outlook •Fourth Quarter Brand Strategies and Longer-Term Growth Initiatives - Roland Smith •Q&A Agenda 4 Today Wendy’s/Arby’s Group filed: •Third Quarter 2010 Earnings Release –Includes new detail on cost of sales components for the quarter and year-to-date periods •Historical Sales and Margin Trends –Includes new detail of cost of sales components •Form 10-Q Third Quarter 2010 5 Forward-Looking Statements and Regulation G This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our most recent earnings press release and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in the earnings release and posted on the Investor Relations section of our website. Business Highlights 7 •Board Actions –Additional $170 million authorized for share repurchases –Quarterly dividend increased 33% to $0.02 per share •Results –Total revenue decreased slightly less than 5% to $861 million –Q3 adjusted EBITDA* fell 20% to $100 million •Net loss was $0.9 million –Year-to-date adjusted EBITDA* fell 2.8% •Net income was $6.4 million –2010 full year adjusted EBITDA expected to be down 3-5% *See Appendix. Third Quarter 2010 Overview 8 •Continue to innovate the menu •Expand into new dayparts •Continue remodeling programs •Expand internationally •Turnaround Arby’s Long-Term Growth Strategy 9 *13.4% including incremental breakfast advertising of 110 bps July August September Q3 2010 N.A. Same-Store Sales Systemwide-1.7% Company-owned-3.1% Franchise-1.3% Company Restaurant Margin Q3 201014.5% Q3 200916.5% -200 bps Margin Variances -160 bps Increased Commodities * Wendy’s 3rd Quarter 2010 10 National Event (7/18 - 8/14) LOCAL (8/22 - 9/18) Jr Deluxe Starting at $1 July August September Q3 2010 N.A. Same-Store Sales Systemwide-5.9% Company-owned-9.5% Franchise-4.1% Company Restaurant Margin Q3 201010.4% Q3 200912.1% -170 bps Margin Variances -110 bps Increased Commodities Arby’s 3rd Quarter 2010 Financial Overview 12 Third Quarter 2010 Consolidated
